                                                                                                Entered on Docket
                                                                                                February 08, 2021
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA


                                             1

                                             2                                               The following constitutes the order of the Court.
                                                                                             Signed: February 8, 2021
                                             3

                                             4

                                             5
                                                                                                ______________________________________________
                                             6                                                  Stephen L. Johnson
                                                                                                U.S. Bankruptcy Judge
                                             7

                                             8
                                                                             UNITED STATES BANKRUPTCY COURT
                                             9
                                                                             NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                            10
  For the Northern District of California




                                            11   In re:                                          )
                                                                                                 )     Case No.     20-51735 SLJ
                                            12                                                   )
                                                 VIKRAM SRINIVASAN                               )     Chapter 11
                                            13                                                   )
                                                                                                 )
                                            14                                                   )
                                                                                Debtor(s).       )
                                            15                                                   )
                                                                                                 )
                                            16

                                            17                       ORDER AUTHORIZING EMPLOYMENT OF COUNSEL

                                            18            Upon the application of the debtor(s), and there being no opposition filed, and good cause

                                            19   appearing therefor, IT IS ORDERED as follows:

                                            20            1.     The debtor(s) is/are authorized to employ Law Offices of Geoff Wiggs

                                            21 and his firm as general counsel.

                                            22            2.     Counsel shall place the unearned balance of any retainer in counsel’s trust account.
                                            23 Notwithstanding any agreement to the contrary, fees may not be considered earned until work is

                                            24 performed at counsel’s normal hourly rate. Counsel shall draw funds out of the trust account as they

                                            25 are earned for services benefitting the estate only. No order of court is necessary.

                                            26            3.     Counsel shall accept no further funds from the debtor(s) beyond the initial retainer
                                            27 without an order of this court so authorizing.

                                            28
                                                 Order Authorizing Employment of Counsel
                                             Case: 20-51735        Doc# 63     Filed: 02/08/21         1
                                                                                                     Entered: 02/08/21 10:58:46     Page 1 of 3
                                             1
                                                         4.      Under no circumstances shall counsel represent the debtor(s) personally where such
                                             2
                                                 representation is contrary to the interests of the bankruptcy estate.
                                             3
                                                         5.      Counsel may represent the debtor(s) personally in matters which do not benefit the
                                             4
                                                 estate but are not contrary to the interests of the bankruptcy estate, such as defending a
                                             5
                                                 dischargeability action or avoiding a lien on exempt property.
                                             6
                                                         6.      Counsel may not use retainer funds to pay for the services described in paragraph 5
                                             7
                                                 above. Counsel may seek compensation for such services in a fee application, provided that the
                                             8
                                                 services are segregated and properly identified. Fees may be awarded for such services where the
                                             9
                                                 court finds the services expected to contribute to a successful reorganization or the fees will not be
UNITED STATES BANKRUPTCY COURT




                                            10
                                                 paid by the estate.
  For the Northern District of California




                                            11
                                                         7.      The terms of this order may be modified only upon notice to all creditors and the U.S.
                                            12
                                                 Trustee and an actual hearing regardless of whether there is any opposition.
                                            13
                                                         8.      This order is effective as of the petition date.
                                            14
                                                                                           ***END OF ORDER***
                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 Order Authorizing Employment of Counsel
                                            Case: 20-51735        Doc# 63      Filed: 02/08/21        2
                                                                                                    Entered: 02/08/21 10:58:46       Page 2 of 3
                                             1                                             COURT SERVICE LIST
                                             2
                                                 ALL ELECTRONIC FILERS BY ECF NOTICE ONLY
                                             3

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9
UNITED STATES BANKRUPTCY COURT




                                            10
  For the Northern District of California




                                            11

                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 Order Authorizing Employment of Counsel
                                            Case: 20-51735        Doc# 63      Filed: 02/08/21      3
                                                                                                  Entered: 02/08/21 10:58:46   Page 3 of 3
